Citation Nr: 1018204	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus, Type II.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) due to service connected 
disabilities.

3.  Entitlement to special adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2006 from the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the enumerated issues.

The Board notes that the Veteran initiated an appeal from an 
August 2005 RO decision that denied claims for service 
connection for diabetes mellitus and a right shoulder 
disorder, when he submitted a Notice of Disagreement (NOD) 
the same month.  The withdrawal was sent in a February 2006 
signed statement wherein the Veteran confirmed that a 
February 2006 rating decision granting service connection for 
diabetes mellitus satisfied his appeal of all issues.  The 
withdrawal was executed prior to his perfecting an appeal 
before the Board.  Thus there is no outstanding claim or 
appeal before the Board pending from the August 2005 rating.  
38 C.F.R. §§ 20.200.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is necessary to properly 
address all the issues on appeal.  Specifically it is noted 
that a more thorough VA examination is needed to fully assess 
the severity of the Veteran's diabetes, to include its 
complications.  The complications currently recognized and 
rated by VA include diabetic retinopathy, peripheral vascular 
disease of both left and right lower extremities and erectile 
dysfunction.  The Board also notes that the June 2008 VA 
examination also noted additional complications of peripheral 
neuropathy and diabetic nephropathy, in addition to the VA-
recognized complications, therefore these complications 
should be more fully evaluated.  

The Board points out that Note 1 of Diagnostic Code 7913 
directs complications of diabetes to be separately evaluated 
if compensable, unless supporting a 100 percent evaluation 
for the diabetes.  The June 2008 VA examination for diabetes 
included a cursory examination of the complications.   The 
examination findings are not adequate to determine whether an 
increased rating would be warranted under the applicable 
Diagnostic Codes for such complications.  Thus special VA 
examinations should be undertaken by the appropriate 
specialist to address the nature and severity of such 
complications in accordance with the corresponding Diagnostic 
Codes for such complications.  

Furthermore the June 2008 VA examination pointed out that the 
Veteran was in receipt of Social Security Disability 
payments, with the evidence indicating that he began 
receiving these benefits in 1991.  Currently there are no 
medical records from such a claim associated with the claims 
folder.  As such records could prove pertinent to the claims 
on appeal, they should be obtained.  

In light of the need to fully develop the evidence pertaining 
to his service-connected diabetes and complications therein, 
the Board also notes that further evaluation of service-
connected hernia residuals should also be done in terms of 
its affect on his ability to maintain and retain employment.  

Finally, regarding the claim for specially adapted housing, 
the Board finds that the outcome of this claim could depend 
on whether the Veteran now has blindness in both eyes due to 
his service connected diabetes.  The evidence does suggest 
that in addition to his diabetic retinopathy shown to affect 
the right eye, he also has at least partial blindness in the 
left eye, although it is not clear if this is diabetic.  Thus 
the examination to assess the severity of the right eye 
retinopathy must also address the nature, etiology and 
severity of the left eye disability now deemed to have at 
least partial blindness.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AOJ should request that the 
Veteran identify the names, addresses, 
and dates of treatment for all medical 
care providers, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to diagnosis 
and treatment for his diabetes and 
complications therein.  The Veteran 
should provide all necessary written 
releases for these records.  If any of 
the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.  

3.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
examination(s), by the appropriate 
specialists, to determine the nature and 
extent of his service- connected diabetes 
mellitus, type II, and to determine the 
nature, and extent of his service-
connected herniaorrhaphy scar.  

(a) The examiner is to assess the nature 
and severity of the veteran's service- 
connected diabetes mellitus, type II, in 
accordance with the latest AMIE worksheet 
for rating diabetes mellitus, type II.  
The examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected diabetes 
mellitus, type II, and provide an opinion 
as to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.  The examiner 
should clearly outline the rationale and 
discuss the medical principles involved 
for any opinion expressed.  The examiner 
should specifically comment on the need 
for insulin, restricted diet, oral 
hypoglycemic agent, regulation of 
activities, ketoacidosis, hypoglycemic 
reactions, and loss of weight and 
strength.  The examiner should comment on 
whether the veteran's regulation of 
activities necessitates avoidance of 
strenuous occupational and recreational 
activities.  

(b) The examiner should also address the 
current nature and severity of his 
service- connected herniorrhaphy scar.  
All pertinent symptomatology and 
dermatological findings should be 
reported in detail in accordance with the 
latest AMIE worksheet for rating scars.  
Any indicated diagnostic tests and 
studies should also be accomplished.  The 
scar should be examined and the examiner 
should indicate the nature of the 
scarring and expressly give the extent of 
scarring in square inches or centimeters, 
should indicate whether the Veteran's 
scarring is unstable (that is, frequent 
loss of covering of skin over the scar), 
deep, superficial (that is, not 
associated with underlying tissue 
damage), or tender and/or painful on 
objective demonstration, and whether the 
scarring results in weakness, limits the 
function of, or causes limited motion of, 
the affected part.

Finally, the examiner(s) should indicate 
the effect the Veteran's diabetes and 
residuals of status post herniorrhaphy 
scar has on his ability to obtain and 
maintain gainful employment.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  Thereafter, following the completion 
of 1-2, the Veteran should be scheduled 
for a VA eye examination to determine the 
severity of his diabetic related eye 
pathology.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examination should include 
any necessary diagnostic testing or 
evaluation, and the examination report 
should include a discussion of the extent 
of visual impairment, if any.  The 
examination report should comply with all 
AMIE protocols for rating eye 
disabilities.  The examiner should 
specifically address visual acuity or 
field loss, pain, rest-requirements, or 
episodic incapacity, and 
indicate/describe any active pathology.  
The examiner should also clearly identify 
each eye that is affected by diabetic 
pathology, and should specify whether the 
veteran has vision of 5/200 or less in 
both eyes due to diabetic pathology.

Finally, the examiner should indicate the 
effect the Veteran's diabetic related eye 
disorder have on his ability to obtain 
and maintain gainful employment.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

5.  Thereafter, following the completion 
of 1-2, the Veteran should be scheduled 
for a VA veins examination to determine 
the severity of his diabetic related 
vascular disease of the left and right 
legs.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted and 
all signs and symptoms of the Veteran's 
peripheral vascular disease of the left 
and right leg should be reported in 
detail, including all information 
necessary for rating the condition in 
accordance with the latest AMIE worksheet 
for rating vascular diseases of the lower 
extremities.  The findings reported 
should include whether there is (and the 
extent of any) edema, stasis 
pigmentation, eczema, ulceration, and 
subcutaneous induration.  Finally, the 
examiner should indicate the effect the 
Veteran's diabetic related vascular 
disorder have on his ability to obtain 
and maintain gainful employment.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

6.  Thereafter, following the completion 
of 1-2, the AOJ should schedule the 
Veteran for a VA neurological 
examination, by the appropriate 
specialist, in order to determine the 
nature and severity of any diabetic 
neuropathy shown.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.   Any neurological tests and 
studies deemed necessary should be 
accomplished at this time. 

The examiner should specifically comment 
on all manifestations and symptoms 
produced by the service-connected 
disability.  The neurological examiner 
should report whether the Veteran has a 
diabetic neuropathy and if so, whether it 
results in neuritis, neuralgia, or 
partial or complete paralysis of any 
nerve that has been shown to be affected 
by this disability.  The examiner should 
describe the severity of such 
symptomatology, as well as the area and 
function affected in conjunction with the 
AMIE criteria.  

The examiner should comment on the effect 
of the Veteran's diabetic neuropathy (if 
shown) and any other manifestations of 
this disability on his ability to obtain 
and maintain substantial gainful 
employment.  

7.  Thereafter, following the completion 
of 1-2, the AOJ should schedule the 
Veteran for a VA genitourinary disorders 
examination, by the appropriate 
specialist, in order to determine the 
nature and severity of any diabetic 
nephropathy and erectile dysfunction 
shown.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  Any tests and studies deemed 
necessary should be accomplished at this 
time. 

(a) The examiner should specifically 
comment on all renal manifestations and 
symptoms produced by the service-
connected diabetes.  The examination 
should include findings regarding any 
manifestations of renal dysfunction, 
including physical symptoms, the level of 
albuminuria, the level of creatinine, 
decrease in kidney function, and blood 
pressure readings and any indication of 
the current nature and severity of the 
Veteran's hypertension.  The examiner 
should describe the severity of such 
symptomatology, as well as the area and 
function affected in conjunction with the 
AMIE criteria for kidney disorders.  

(b)  The examiner should also discuss the 
severity of the associated genitourinary 
dysfunction, in accordance with the AMIE 
criteria for rating genitourinary 
disorders to include whether there is 
deformity of the penis with loss of 
erectile power or other genitourinary 
manifestations such as voiding 
dysfunction, and the nature and severity 
of such dysfunction.

The examiner should comment on the effect 
of the Veteran's diabetic nephropathy (if 
shown), erectile dysfunction and any 
other manifestations of this disability 
on his ability to obtain and maintain 
substantial gainful employment.  

8.  Thereafter, following the completion 
of 1-2, the AOJ should re-adjudicate the 
Veteran's claims for an increased rating 
for diabetes mellitus (to include 
complications), entitlement to special 
adaptive housing, and entitlement to 
TDIU.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


